Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

DETAILED ACTION


Terminal Disclaimer
The terminal disclaimer filed on 10/19/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 9696867 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with attorney Andrew Dunlap, Reg. # 60,554 on 10/14/2021.

Claims 1, 6 and 11 are amended herein.

1. (Currently Amended) A method comprising: 
 detecting a waving motion of an arm waving in a three-dimensional (3D) sensory space, wherein: 
a hand is attached to the waving arm, the hand including a finger making a motion, and
the arm moves a greater distance through the 3D sensory space than a distance that the finger moves relative to the hand;
detecting one or more locations of the arm, the hand attached to the arm, and fingers attached to the hand in the 3D sensory space;
calculating, from the one or more detected locations, a spatial trajectory of the waving motion of the arm and the motion made by the finger; 
determining, based on magnitudes of the respective spatial trajectories, whether a gesture is to be associated with (a) the waving motion or (b) the motion made by the finger;
recognizing the gesture as a dominant gesture in accordance with the determination of whether the gesture is to be associated with (a) the waving motion or (b) the motion made by the finger; and
manipulating an on-screen item in response to the recognized dominant gesture and not in response to a non-dominant gesture.
2. (Previously Presented) The method of claim 1, wherein the finger moves a distance of 1 to 5 millimeters relative to the hand.

4. (Previously Presented) The method of claim 1, where in the gesture is associated with the waving motion of the arm.
5. (Previously Presented) The method of claim 1, where in the determining of whether the gesture is to be associated with (a) the waving motion or (b) the motion made by the finger is based on magnitudes of the respective spatial trajectories.
6. (Currently Amended) A non-transitory computer-readable recording medium having computer instructions recorded thereon, the computer instructions, when executed on one or more processors, causing the one or more processors to implement operations comprising: 
 detecting a waving motion of an arm waving in a three-dimensional (3D) sensory space, wherein: 
a hand is attached to the waving arm, the hand including a finger making a motion, and
the arm moves a greater distance through the 3D sensory space than a distance that the finger moves relative to the hand;
detecting one or more locations of the arm, the hand attached to the arm, and fingers attached to the hand in the 3D sensory space;
calculating, from the one or more detected locations, a spatial trajectory of the waving motion of the arm and the motion made by the finger; 
on magnitudes of the respective spatial trajectories, whether a gesture is to be associated with (a) the waving motion or (b) the motion made by the finger;
recognizing the gesture as a dominant gesture in accordance with the determination of whether the gesture is to be associated with (a) the waving motion or (b) the motion made by the finger; and
manipulating an on-screen item in response to the recognized dominant gesture and not in response to a non-dominant gesture.
7. (Previously Presented) The non-transitory computer-readable recording medium of claim 6, wherein the finger moves a distance of 1 to 5 millimeters relative to the hand.
8. (Previously Presented) The non-transitory computer-readable recording medium of claim 6, wherein the gesture is associated with the motion made by the finger.
9. (Previously Presented) The non-transitory computer-readable recording medium of claim 6, where in the gesture is associated with the waving motion of the arm.
10. (Previously Presented) The non-transitory computer-readable recording medium of claim 6, where in the determining of whether the gesture is to be associated with (a) the waving motion or (b) the motion made by the finger is based on magnitudes of the respective spatial trajectories.

detecting a waving motion of an arm waving in a three-dimensional (3D) sensory space, wherein: 
a hand is attached to the waving arm, the hand including a finger making a motion, and
the arm moves a greater distance through the 3D sensory space than a distance that the finger moves relative to the hand;
 detecting one or more locations of the arm, the hand attached to the arm, and fingers attached to the hand in the 3D sensory space;
calculating, from the one or more detected locations, a spatial trajectory of the waving motion of the arm and the motion made by the finger; 
determining, based on magnitudes of the respective spatial trajectories, whether a gesture is to be associated with (a) the waving motion or (b) the motion made by the finger;
recognizing the gesture as a dominant gesture in accordance with the determination of whether the gesture is to be associated with (a) the waving motion or (b) the motion made by the finger; and
manipulating an on-screen item in response to the recognized dominant gesture and not in response to a non-dominant gesture.
12. (Previously Presented) The system of claim 11, wherein the finger moves a distance of 1 to 5 millimeters relative to the hand.

14. (Previously Presented) The system of claim 11, where in the gesture is associated with the waving motion of the arm.
15. (Previously Presented) The system of claim 11, where in the determining of whether the gesture is to be associated with (a) the waving motion or (b) the motion made by the finger is based on magnitudes of the respective spatial trajectories.


Reasons for Allowance

Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest cited prior arts of record are Anderson (US 2013/0278499 A1), Freeman (US Patent 5454043), Galor et al (“Galor”, US 2013/0055120 A1), Hildreth et al. (“Hildreth”, US 2009/0217211 A1) and Latta et al. (“Latta”, US 2012/0157203 A1).  Anderson, Freeman, Galor, Hildreth and Latta teaches the method of using spatial trajectories motion of hands and/or fingers gesture to manipulate the on-screen items in different ways.  However, none of the cited prior art references of record fully anticipate or render obvious the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


Conclusion



                                                                                                                                                                                                 Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN S NGUYEN whose telephone number is (571)270-7612. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam M Queler can be reached on 571-272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/TUAN S NGUYEN/Primary Examiner, Art Unit 2145